DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-20 are pending and have been rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-2, 5-7, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Odryna et al (U.S Publication 2012/0233640), hereinafter “Odryna” in view of McIntosh et al. (U.S. Publication 2014/0219637), hereinafter “McIntosh”.
 	As to claim 1, Odryna discloses a method for generating visual representations of data associated with a plurality of data streams that transmit data using different stream platforms (Odryna, see [0083] and fig. 5, user interface presents shows, categories, and content providers as different sorting options for content (i.e., data streams)), the method comprising:  	requesting access to a first data stream from a unified stream platform capable, the request comprising connection information for a first stream producer supplying the first data stream using a first stream platform or protocol (Odryna, see [0080] platform server collects into a database available content information from disparate content sources and/or content providers. The metadata regarding available content is entered manually, requested via API access to content providers. See [0082], users select the content through platform server (i.e., platform receives request from user to access data stream). Once content is selected, it is streamed or delivered from content provider to display or consumption device);  	Odryna is silent to receiving the first data stream for a threshold sample timeframe or a threshold sample count; and  	displaying a visual representation comprising a user interface (UI) showing both the sampled subset of data events of the accessed first data stream for presentation to a user and the backend instructions performed to sample the sampled subset of data events, wherein the backend instructions indicate one or more conditions specifying duration of sampling of the first data stream. 	However, McIntosh receiving the first data stream for a threshold sample timeframe or a threshold sample count (McIntosh, see [0032], the provider server 220 can receive information to generate the video preview (e.g., a timestamp to a full video, a full video file, a timestamp to a location in the full video, one or more portions of a full video, an identification of a full video at the video server) (i.e., sampling a subset of data events). See [0048], the provider server can generate a video preview by transcoding the image data to the first keyframe. After the first keyframe, the provider server can generate a lossless copy of the data starting at a particular start time and ending at a particular end time (e.g., based on a timestamp, based on a predetermined length of time, based on particular information displayed in the image data) (i.e., threshold sample timeframe or a threshold sample count)); and  	displaying a visual representation comprising a user interface (UI) showing both the sampled subset of data events of the accessed first data stream for presentation to a user and the backend instructions performed to sample the sampled subset of data events, wherein the backend instructions indicate one or more conditions specifying duration of sampling of the first data stream (McIntosh, see fig. 1 and [0021], video previews are provided in a GUI. See [0022], the GUI can be provided via an internet browser or client applications (e.g., software configured to be executed on a device), and configured to run on a variety of devices (e.g., mobile, tablet, set-top, television). See [0049], the provider server provides the video preview to the user device. See [0116], any of the software components or functions in application are implemented as software code to be executed by a processor using any suitable computer language, wherein the software code is stored as a series of instructions or commands on a computer readable medium for storage and/or transmission). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh.
 	One of ordinary skill in the art would have been motivated because it would allow viewers to spend less significant amount of time searching and watching videos that are enjoyable to the viewer (McIntosh – Paragraph 0004-0005).
 	As to claim 2, Odryna in view of McIntosh discloses everything disclosed in claim 1. McIntosh further discloses further comprising identifying a message type associated with the subset of data events (McIntosh, see [0025], the video previews are shared through social networking pages, text messaging).
  	As to claim 5, Odryna in view of McIntosh discloses everything disclosed in claim 1. McIntosh further discloses further comprising presenting, on a client device, the visual representation of the one or more sampled data events (McIntosh, see [0049], the provider server provides the video preview to the user device).
 	As to claim 6, Odryna in view of McIntosh discloses everything disclosed in claim 1. Odryna further discloses wherein said sampling of the subset of data events of the accessed first data stream is triggered to occur upon receipt of a first data event of the first data stream (Odryna, see [0080] the metadata regarding available content is requested via API access to content providers. See [0082], users select the content through platform server (i.e., triggered to occur upon receipt of request for first data event of the first data stream). Once content is selected, it is streamed or delivered from content provider to display or consumption device).
 	As to claim 7, Odryna in view of McIntosh discloses everything disclosed in claim 6. Odryna further dsicloses wherein the common set of abstracted functions are mapped to the different stream providers through translating at least some of common set of abstracted functions to a plurality of functions of the different stream providers (Odryna, see [0020], device manufacturers need agreements with content providers in order to have access to content, Application Programming Interfaces (APIs), and encryption specific to each content provider. See [0093], subscriptions through the cable content provider are automatically mapped to each user's account. Subscribing to HBO through a standard cable content provider will automatically update the user's account to allow access and display listings for online content from HBO).

 	As to claim 11, Odryna in view of McIntosh discloses everything disclosed in claim 1. Odryna discloses further comprising: accessing a second stream producer that uses a different stream platform than the first stream producer using the common set of abstracted functions of the unified stream platform (Odryna, see [0064], content providers includes ABC (i.e., first stream producer), CBS (i.e., second stream producer), NBC, FOX, etc. [0080], the metadata regarding available content is requested via API access to content providers. See [0082-0083], users can access platform server (i.e., unified stream platform) to view all available content. The merging content metadata from multiple content providers into a single content listing, so users can desire content from a specific content provider from available sorting);  	McIntosh further discloses sampling a second set of data events of a second data stream from the second stream producer (McIntosh, see [0025], a GUI provides video previews of one or more channels (i.e., stream producers), one or more videos within the channel or network page. See [0031], the video server can provide, transmit, and store full videos and/or video previews (e.g., Ooyala.RTM., Brightcove.RTM., Vimeo.RTM., YouTube.RTM., CNN.RTM., NFL.RTM., Hulu.RTM., Vevo.RTM.). See [0032], the provider server 220 can receive information to generate the video preview (e.g., a timestamp to a full video, a full video file, a timestamp to a location in the full video, one or more portions of a full video, an identification of a full video at the video server) (i.e., sampling a subset of data events). See [0048], the provider server can generate a video preview by transcoding the image data to the first keyframe. After the first keyframe, the provider server can generate a lossless copy of the data starting at a particular start time and ending at a particular end time (e.g., based on a timestamp, based on a predetermined length of time, based on particular information displayed in the image data) (i.e., threshold sample timeframe or a threshold sample count))); and generating a second visual representation of the second sampled subset of data events of the sampled second set of data events of the second data stream for presentation to the user (McIntosh, see [0025], a GUI provides video previews of one or more channels, one or more videos within the channel or network page. See [0049], the provider server provides the video preview to the user device).

 	As to claim 12, Odryna in view of McIntosh discloses everything disclosed in claim 1. McIntosh further discloses wherein the first stream comprises a stream of at least one of clickstreams, log data, telemetry data for devices, sensor data for devices, web data, social-media data, gesture data, customer data, gaming data, video data, audio data, image data, blockchain data, or financial transactions (McIntosh, see [0152], the video preview is shared through other social networking platforms). 	As to claim 14, Odryna discloses a system for generating visual representations of data associated with a plurality of data streams that transmit data using different stream platforms (Odryna, see [0083] and fig. 5, user interface presents shows, categories, and content providers as different sorting options for content (i.e., data streams)), the system comprising:  	memory embodied with instructions for requesting access to a plurality of different stream providers (Odryna, see [0080], platform server collects into a database available content information from disparate content sources and/or content providers); and  	one or more processors programmed to (Odryna, see [0080] and fig. 1, platform server):  	request access to a first data stream from a unified stream platform capable, the request comprising connection information for a first stream producer supplying the first data stream using a first stream platform or protocol (Odryna, see [0080] platform server collects into a database available content information from disparate content sources and/or content providers. The metadata regarding available content is entered manually, requested via API access to content providers. See [0082], users select the content through platform server (i.e., platform receives request from user to access data stream). Once content is selected, it is streamed or delivered from content provider to display or consumption device);  	Odryna is silent to receive the first data stream for a threshold sample timeframe or a threshold sample count; and  	display a visual representation comprising a user interface (UI) showing both the sampled subset of data events of the accessed first data stream for presentation to a user and the backend instructions performed to sample the sampled subset of data events, wherein the backend instructions indicate one or more conditions specifying duration of sampling of the first data stream. 	However, McIntosh discloses receive the first data stream for a threshold sample timeframe or a threshold sample count (McIntosh, see [0032], the provider server 220 can receive information to generate the video preview (e.g., a timestamp to a full video, a full video file, a timestamp to a location in the full video, one or more portions of a full video, an identification of a full video at the video server) (i.e., sampling a subset of data events). See [0048], the provider server can generate a video preview by transcoding the image data to the first keyframe. After the first keyframe, the provider server can generate a lossless copy of the data starting at a particular start time and ending at a particular end time (e.g., based on a timestamp, based on a predetermined length of time, based on particular information displayed in the image data) (i.e., threshold sample timeframe or a threshold sample count)); and  	display a visual representation comprising a user interface (UI) showing both the sampled subset of data events of the accessed first data stream for presentation to a user and the backend instructions performed to sample the sampled subset of data events, wherein the backend instructions indicate one or more conditions specifying duration of sampling of the first data stream (McIntosh, see fig. 1 and [0021], video previews are provided in a GUI. See [0022], the GUI can be provided via an internet browser or client applications (e.g., software configured to be executed on a device), and configured to run on a variety of devices (e.g., mobile, tablet, set-top, television). See [0049], the provider server provides the video preview to the user device. See [0116], any of the software components or functions in application are implemented as software code to be executed by a processor using any suitable computer language, wherein the software code is stored as a series of instructions or commands on a computer readable medium for storage and/or transmission). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh.
 	One of ordinary skill in the art would have been motivated because it would allow viewers to spend less significant amount of time searching and watching videos that are enjoyable to the viewer (McIntosh – Paragraph 0004-0005). 	As to claim 15, Odryna in view of McIntosh discloses everything disclosed in claim 14. McIntosh further discloses wherein the one or more processors are programmed to sample the at least one data event of the accessed first data stream for only a particular sample timeframe (McIntosh, see [0032], the provider server 220 can receive information to generate the video preview (e.g., a timestamp to a full video, a full video file, a timestamp to a location in the full video, one or more portions of a full video, an identification of a full video at the video server) (i.e., sampling a subset of data events). See [0048], the provider server can generate a video preview by transcoding the image data to the first keyframe. After the first keyframe, the provider server can generate a lossless copy of the data starting at a particular start time and ending at a particular end time (e.g., based on a timestamp, based on a predetermined length of time, based on particular information displayed in the image data) (i.e., threshold sample timeframe or a threshold sample count)).

 	As to claim 16, Odryna in view of McIntosh discloses everything disclosed in claim 14. McIntosh further discloses wherein the one or more processors are programmed to sample the at least one data event of the accessed first data stream until a preset sample count of data events has been received (McIntosh, see [0146], adjusted (i.e., preset) length of time for the first video preview (i.e., sample count of data events) is identified).
 	As to claim 17, Odryna in view of McIntosh discloses everything disclosed in claim 14. McIntosh further discloses wherein the one or more processors are programmed to begin sampling the one or more data events upon receipt of an initial data event (McIntosh, see [0022], generated video preview is created from a full video (i.e., initial data event). See [0047], the provider server receives the full video, wherein the provider server can generate the video preview in a variety of ways).
 	As to claim 18, Odryna in view of McIntosh discloses everything disclosed in claim 14, wherein said parsing comprises identifying a type of message of the sampled at least one data event (Kaemmerer, see [0029], a video can be analyzed and portions that are deemed to be interesting can be extracted from the video (i.e., data) as content clips (i.e., sampled at least one data event), wherein the video clip can be a spoiler content (i.e., data type)).

 	As to claim 19, Odryna discloses a method for generating visual representations of data associated with a plurality of data streams that transmit data using different stream platforms (Odryna, see [0080], platform server collects into a database available content information from disparate content sources and/or content providers. See [0083] and fig. 5, user interface presents shows, categories, and content providers as different sorting options for content (i.e., data streams)), the method comprising: providing a unified stream platform capable of interacting with different stream platforms using a common set of abstracted functions that sample data streams upon either receipt of a first data event, occurrence of a system error, or a sample timeframe (Odryna, see [0080], the metadata regarding available content is entered manually, requested via API access to content providers. See [0082-0083], users can access platform server (i.e., unified stream platform) to view all available content. The merging content metadata from multiple content providers into a single content listings, so users can desire content from a specific content provider from available sorting);  	receiving a request to access a first data stream, the request comprising connection information for a first stream producer (Odryna, see [0064], content providers includes ABC (i.e., first stream producer), CBS (i.e., second stream producer), NBC, FOX, etc. [0080], the metadata regarding available content is requested via API access to content providers. See [0082-0083], users can access platform server (i.e., unified stream platform) to view all available content. The merging content metadata from multiple content providers into a single content listings, so users can desire content from a specific content provider from available sorting); accessing the first data stream from the first stream producer using the common set of abstracted functions (Odryna, see [0080], the metadata regarding available content is requested via API access to content providers. See [0082-0083], users can access platform server (i.e., unified stream platform) to view all available content. The merging content metadata from multiple content providers into a single content listing, so users can desire content from a specific content provider from available sorting); and  	Odryna is silent to generating a visual representation comprising a user interface (UI) showing data events of the accessed first data stream for presentation to a user. 	However, McIntosh discloses generating a visual representation comprising a user interface (UI) showing data events of the accessed first data stream for presentation to a user (McIntosh, see fig. 1 and [0021], video previews are provided in a GUI. See [0022], the GUI can be provided via an internet browser or client applications (e.g., software configured to be executed on a device), and configured to run on a variety of devices (e.g., mobile, tablet, set-top, television). See [0049], the provider server provides the video preview to the user device. See [0116], any of the software components or functions in application are implemented as software code to be executed by a processor using any suitable computer language, wherein the software code is stored as a series of instructions or commands on a computer readable medium for storage and/or transmission).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh.
 	One of ordinary skill in the art would have been motivated because it would allow viewers to spend less significant amount of time searching and watching videos that are enjoyable to the viewer (McIntosh – Paragraph 0004-0005).

 	As to claim 20, Odryna in view of McIntosh discloses everything disclosed in claim 17. McIntosh further discloses wherein the first stream comprises a stream of at least one of clickstreams, log data, telemetry data for devices, sensor data for devices, web data, social-media data, gesture data, customer data, gaming data, video data, audio data, image data, blockchain data, or financial transactions (McIntosh, see [0032], the provider server 220 can receive information to generate the video preview (e.g., a timestamp to a full video, a full video file, a timestamp to a location in the full video, one or more portions of a full video, an identification of a full video at the video server) (i.e., sampling a subset of data events). See [0048], the provider server can generate a video preview by transcoding the image data to the first keyframe. After the first keyframe, the provider server can generate a lossless copy of the data starting at a particular start time and ending at a particular end time (e.g., based on a timestamp, based on a predetermined length of time, based on particular information displayed in the image data)).

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Odryna et al (U.S Publication 2012/0233640), hereinafter ‘Odryna’ in view of McIntosh et al. (U.S. Publication 2014/0219637), hereinafter ‘McIntosh’ and Shomura et al. (U.S. Publication 2020/0044961), hereinafter ‘Shomura’. 	As to claim 3, Odryna in view of McIntosh discloses everything disclosed in claim 2, but is silent to wherein the message type comprises at least one of a JSON, TXT, AVRO, protobuf, or parquet message. 	However, Shomura discloses wherein the message type comprises at least one of a JSON, TXT, AVRO, protobuf, or parquet message (Shomura, see [0046], Message format stores the type of messages, such as JSON, protobuf). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh and Shomura in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh and the method of managing data flow from the teachings of Shomura.
 	One of ordinary skill in the art would have been motivated because it would allow to store the pointer to the message definition file in the correct repository (Shomura – Paragraph 0046).
 	Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Odryna et al (U.S Publication 2012/0233640), hereinafter ‘Odryna’ in view of McIntosh et al. (U.S. Publication 2014/0219637), hereinafter ‘McIntosh’ and Kaemmerer et al. (U.S. Publication 2017/0285912), hereinafter ‘Kaemmerer’. 	As to claim 4, Odryna in view of McIntosh discloses everything disclosed in claim 2, but is silent further comprising: parsing the sampled subset of data events of the accessed first data stream to identify data and data types in at least one of the subset of data events; and presenting the data and the data types in the visual representation of the sampled subset of data events of the accessed first data stream. 	However, Kaemmerer discloses parsing the sampled subset of data events of the accessed first data stream to identify data and data types in at least one of the subset of data events (Kaemmerer, see [0029], a video can be analyzed and portions that are deemed to be interesting can be extracted from the video (i.e., data) as content clips (i.e., sampled subset of data events of the accessed first data stream), wherein the video clip can be a spoiler content (i.e., data type)); and presenting the data and the data types in the visual representation of the sampled subset of data events of the accessed first data stream (Kaemmerer, see [0022], identify one or more related content clips to be presented on the user device. See [0023], the content clips are related to a similar topic that belongs to a similar genre of content, be associated with the same content type, be included in the same collection of media content, and/or related in any other suitable manner). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh and Kaemmerer in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh and the method for providing media guidance for content clips from the teachings of Kaemmerer.
 	One of ordinary skill in the art would have been motivated because it would allow to determine which particular content item to begin watching (Kaemmerer – Paragraph 0002).
  	As to claim 8, Odryna in view of McIntosh discloses everything disclosed in claim 1, but is silent to wherein the sample timeframe is about ten seconds. 	However, Kaemmerer discloses wherein the sample timeframe is about ten seconds (Kaemmerer, see [0030], the content clips can have variable durations, such as ten seconds).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh and Kaemmerer in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh and the method for providing media guidance for content clips from the teachings of Kaemmerer.
 	One of ordinary skill in the art would have been motivated because it would allow to determine which particular content item to begin watching (Kaemmerer – Paragraph 0002)
 	As to claim 9, Odryna in view of McIntosh and Kaemmerer discloses everything disclosed in claim 8. McIntosh further discloses further comprising: determining the subset of data events were not received during the sample timeframe (McIntosh, see [0059], user selects multiple videos in order to generate video preview); and sampling for the subset of data events for a subsequent sample timeframe incident to the subset of data events not being received during the sample timeframe (McIntosh, see [0059], user can select “snippets” using the tool to generate the desired preview).

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Odryna et al (U.S Publication 2012/0233640), hereinafter ‘Odryna’ in view of McIntosh et al. (U.S. Publication 2014/0219637), hereinafter ‘McIntosh’ and Kiok et al. (U.S. Publication 2012/0210356), hereinafter “Kiok”.

 	As to claim 10, Odryna in view of McIntosh discloses everything disclosed in claim 1, but is silent to wherein the connection information comprises a host name and a port identifier associated with the first stream provider. 	However, Kiok discloses wherein the connection information comprises a host name and a port identifier associated with the first stream provider (Koik, see [0029], capture server joins an MPEG2 source-specific multicast stream, and uses a media tool to capture the desired content from the stream. See [0035], parameter is useful for the MPlayer to connect to the same IP port of a multicast feed if the feed is using a multiple program transport stream (MPTS) format. See [0040] and fig. 6, after video stream has been assigned to a capture server, the management server proceed to add the new stream to a list file identifying the streams that are being actively captured. The list contains the streams by service provider or source name, source address (e.g., IP address), multicast port ID, transport stream ID, and universal resource locator (URL) identifying where the captured content for a particular stream are available).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh and Kiok in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh and the method of gain access to a plurality of content streams, and periodically capture content from each stream from the teachings of Kiok.
 	One of ordinary skill in the art would have been motivated because it would allow easy users view, search for and/or access the content, or allow users to communicate information related to content (Kiok – Paragraph 0002). 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Odryna et al (U.S Publication 2012/0233640), hereinafter “Odryna” in view of McIntosh et al. (U.S. Publication 2014/0219637), hereinafter “McIntosh” and Rangasamy et al. (U.S. Publication 2018/0359201), hereinafter “Rangasamy”.

 	As to claim 13, Odryna in view of McIntosh discloses everything disclosed in claim 1, but is silent to wherein the first stream platform comprises at least one of Apache Kafka, Apache Pulsar, Azure® Event Hubs, Rabbit MQ, RabbitMQ, or Amazon® Kinesis. 	However, Rangasamy discloses wherein the first stream platform comprises at least one of Apache Kafka, Apache Pulsar, Azure® Event Hubs, Rabbit MQ, RabbitMQ, or Amazon® Kinesis (Rangasamy, see [0146], data streaming platform is represent an Apache Kafka instance. See [0149], Data streaming platform can push data on a stream platform (e.g., Kafka)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Odryna in view of McIntosh and Rangasamy in order to further modify the method for allowing viewing and sorting digital media from multiple content sources across multiple devices by title, category and series from the teachings of Odryna with the method of creating and displaying portions of videos called video previews from the teachings of McIntosh and the method of monitoring data center infrastructure from the teachings of Rangasamy.
 	One of ordinary skill in the art would have been motivated because it would conform the cloud protocols for the messaging service of the platform (Rangasamy – Paragraph 0149-0150).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2002/0042817, which describes mirroring and caching compressed data in a content distribution system. 	U.S. Publication 2013/0202025, which describes transmitting video frame data to reduce slice error rate. 	U.S. Publication 2014/0241419, which describes multi-stream optimization. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443